Citation Nr: 0302241	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD           

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to June 
1946.  He died on December [redacted], 1985, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In February 2000, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.

The Board notes that, despite the appellant's contention, the 
veteran's service did not include any period as a prisoner of 
war (POW).  The service department records are clear in this 
regard, and RO development confirmed the same.

In March 2001, the Board remanded this case to allow for 
additional development of the claim, to include consideration 
of recently enacted legislation and to determine whether the 
appellant is the veteran's surviving spouse.  By 
administrative decision dated in January 2002, the RO 
clarified that the appellant is indeed the surviving spouse 
of the veteran for the purpose of entitlement to VA benefits.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.	VA has completed all required notification and 
development.

2.	The competent and probative evidence of record does not 
show that a disability related to active service or a 
disability manifested to a compensable degree within an 
applicable presumptive period was the principal or a 
contributory cause of death.




CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is it related to an injury or disease that may have been 
presumed to have been service incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1943 to June 
1946.

A September 1945 physical examination of all primary systems, 
including cardiovascular, revealed no physical abnormalities.  
Blood pressure was 114/70.  In the examination report where 
the summary of defects was to be listed, the examiner wrote 
"fit."

A June 1945 treatment card shows a diagnosis of malaria.  An 
April 1946 treatment card reflects a diagnosis of 
"tuberculosis, pulmonary, reinfection type, chronic, 
minimal, inactive, right."

A clinical record brief documents March 1946 to April 1946 
treatment for pulmonary tuberculosis (PTB).  In the report 
where additional diagnoses were to be reported, the treating 
physician indicated "none."  
An attached examination report demonstrates a three-month 
history of PTB signs and symptoms.  Malaria in 1942 was noted 
as the only previous disease.  Heart and abdominal 
examination revealed no abnormalities.  

In January 1946, the veteran completed an Affidavit for 
Philippine Army Personnel.  The last page of the affidavit 
includes a section to list the "Chronological record of 
wounds and illness incurred from Dec 41 to date of return to 
military control.  Show all wounds and illness incurred."  
He listed malaria as the only illness or injury, and he 
indicated that there were no permanent disabilities.

The June 1946 separation examination report discloses all 
systems were normal.  Chest X-ray was negative, and blood 
pressure was 128/94.

The record contains treatment records from Veterans Memorial 
Medical Center (VMMC), which establish the veteran was seen 
from 1978 to 1985, primarily for complaints of chest pain 
ultimately diagnosed as angina pectoris, myocardial 
infarction, and hypertensive atherosclerotic cardiovascular 
disease.

VMMC progress notes report a past medical history as positive 
for peptic ulcers and hypertension of 25 years duration.  
VMMC problem lists include diagnoses of peptic ulcer and 
hypertensive cardiovascular disease.  

VMMC discharge summaries from 1980 to 1984 show treatment and 
progressive worsening of a variously diagnosed chronic heart 
disease; these records reflect no significant treatment for 
other health problems.  

An April 1984 discharge summary, for example, only shows a 
diagnosis of heart disease and treatment related to it.  


A November 1985 discharge summary documents the veteran's 
eleventh and final admission prior to death; the diagnoses 
from that admission were hypertensive atherosclerotic 
cardiovascular disease, chronic obstructive pulmonary disease 
(COPD), and urinary tract infection (UTI).    

The Certificate of Death indicates the veteran died on 
December [redacted], 1985 at his place of residence.  The immediate 
cause of death was listed as cardiorespiratory arrest.  The 
antecedent cause was listed as myocardial infarction.  
Cirrhosis of the liver was listed as a significant condition 
contributing to death.

In October 2002, for recognition of POW status, the appellant 
submitted to the RO a copy of Philippine Army personnel 
records, which are duplicates of records received by the RO 
in November 1999.

The veteran was not service connected for any disabilities 
during his lifetime, and there is no indication in the claims 
file that he ever filed a claim of entitlement to service 
connection or, for that matter, any other type of VA claim.


II.  Criteria

General Service Connection

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309.  

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, the diseases 
listed at 38 C.F.R. § 3.309(c) shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
Sec. 3.307 are also satisfied.  (For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.)  38 C.F.R. § 3.309(c).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107.
  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Cause of Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2002).  


The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002). 

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2002).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).



III.  Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Precedent opinions of the chief legal 
officer of the Department, and regulations of the Department, 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001); 38 C.F.R. § 3.159.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The appellant filed her claim of entitlement to service 
connection for the cause of the veteran's death in October 
1998.  In December 1998, the RO sent the appellant a letter 
briefly explaining dependency and indemnity compensation 
(DIC) benefits and requested a copy of the veteran's death 
certificate and a copy of the appellant's marriage contract 
to the deceased veteran.  

In June 1999, the RO sent a more detailed letter explaining 
what was necessary to substantiate the claim and how the 
appellant could assist with such development.  In September 
1999, the RO requested additional service information from 
the appellant to assist with determining POW status of the 
veteran.

In March 2001, the Board remanded the matter for additional 
development to clarify whether the appellant was in fact the 
veteran's surviving spouse.  The remand also informed the RO 
and the appellant that further development in light of the 
VCAA was to be considered.  

In April 2001, the RO sent a VCAA development letter 
notifying the appellant of the enactment of the VCAA; VA's 
duty to notify the appellant; VA's duty to assist; what the 
evidence must show to establish entitlement; and what 
information or evidence was still needed from the appellant.  
In April 2002 and June 2002, the RO again notified the 
appellant of the status of ongoing development.


In this case, VA has clearly satisfied its duty to notify.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
section 5103(a), as amended by VCAA, and § 3.159(b), as 
recently amended, require VA to inform claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so).

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence.  The available 
service medical records are in the claims file, as are 
medical records from VMMC, the only identified post-service 
treating or examining source.

Development for a VA medical opinion in this case is 
unnecessary.  The Board finds that the competent evidence is 
sufficient to render a decision in this matter and that there 
is no information or evidence that an event, injury, or 
disease in service (or presumptive disease) is associated 
with the veteran's death.  See 38 C.F.R. § 3.159(c)(4) 
(2002).

Further development of the veteran's POW status is also 
unnecessary at this point.  Although the appellant continues 
to assert that the veteran was a POW, the evidence she 
provided in October 2002 was duplicate evidence that had been 
previously considered.  There is no additional information or 
evidence that would tend to dispute the Service Department 
records indicating the veteran had no POW status.

Here, the Board notes that only service department records 
can establish if and when a person was serving on qualifying 
active service.  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The 
service department's findings are binding and conclusive upon 
VA.  This agency does not have the authority to alter the 
findings of the service department.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).


This is not a case in which the Board has applied the VCAA in 
the first instance.  See generally Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The Board has already remanded the matter for RO 
consideration of the VCAA.  

The VCAA development letter sent by the RO in April 2001, as 
well as the RO's subsequent actions, demonstrated the RO's 
development of the claim pursuant to the new duty to assist 
criteria.  

In its August 2002 supplemental statement of the case (SSOC), 
the RO cited and applied the VCAA in its decision to continue 
the denial of the cause of death claim.   

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



Cause of Death
  
Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Diagnoses and treatment leading up to the veteran's death 
were significant only for heart disease, and although the 
immediate cause of death, cardiopulmonary arrest, pertains 
only to the stopping of the lungs and heart, see Wright v. 
Brown, 9 Vet. App. 300, 301 (1996), the antecedent cause of 
death was a myocardial infarction, the last of several he had 
experienced in the years immediately prior to death.
   
The Board therefore finds that the competent evidence 
establishes the veteran died on December [redacted], 1985, principally 
due to heart disease, which ultimately caused a fatal 
myocardial infarction.  

The competent and probative evidence does not show, however, 
that heart disease is related to service.  

The service medical records, while fairly detailed in 
treatment and evaluation for PTB, are absent of any 
cardiovascular symptomatology, and blood pressure readings 
were essentially normal throughout service.  In a sworn 
affidavit dated only months prior to his discharge, the 
veteran stated that he had no permanent disabilities.  In 
short, there is no competent medical evidence of heart 
disease in service or medical findings suggesting an in-
service onset of heart disease.

The record contains no competent medical evidence for the 
period beginning immediately after service separation in June 
1946 through 1977, a significant period of over 30 years, the 
latter part of which it appears a chronic heart disease was 
incurred, according to the competent medical evidence of 
record. VMMC did not treat the veteran until 1978, and a 
heart disorder was not diagnosed until that time, many years 
after service.  In short, the evidentiary record is devoid of 
any documented heart disease pathology until 31 years after 
service, and this weighs significantly against in-service 
incurrence of the principal cause of death.     

Weighing further against the claim, the veteran's reported 
medical history to VMMC treating physicians noted a history 
of hypertension of only 25 years duration, dating the onset 
of hypertension to no earlier than 1953, approximately seven 
years after service.  Chest pain, according to the veteran's 
complaints of record, began in 1978, consistent with when he 
began treatment for heart disease.  To be sure, there are no 
references to past treatment or history of untreated 
cardiovascular complaints prior to 1978.   

Although there is the possibility that some of the veteran's 
other documented disabilities in his later years played some 
role in his death, there is no competent evidence that they 
materially contributed to his death or that they were related 
to service.  

For example, aside from the death certificate, there is no 
competent evidence suggesting the veteran suffered from 
cirrhosis of the liver.  VMMC treatment records in the years 
leading up to his death never noted the presence of or past 
medical history positive for a liver disorder or other 
hepatic abnormality.

Likewise, on the veteran's last admission to VMMC, COPD and 
UTI were diagnosed, but their effects were minimal in 
comparison to the severity of heart disease suffered at that 
time.  
Moreover, the death certificate did not list COPD or UTI as 
significant conditions contributing to death, and the 
competent evidence shows their onset as within the year the 
veteran died.

Additionally, since there is no competent post-service 
medical evidence within the relevant presumptive periods, it 
cannot be established that arteriosclerosis, hypertension, or 
other pertinent chronic disease was manifested to a 
compensable degree during the applicable time limits.  See 
38 C.F.R. §§ 3.307 and 3.309.

The Board notes that the appellant's medical opinion as to 
the cause of death and as to the etiology of the veteran's 
disorders cannot be considered competent evidence, as they 
are questions requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board cannot supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

